THE   ATTORNEY             GENE-L
                        am    TEXAS
                    AUSTIN.   TEXA=     78711

                     January 16, 1963


Mr. Steve Hurt                Opinion No. C-l
County Attorney
Hale County                   Re:     Exemption from ad valorem
Plainview, Texas                      taxes of houses owned and
                                      rented by Wayland Baptist
Dear Mr. Hurt:                        College
        You request the opinion of the Attorney General as to
whether certain houses owned by Wayland Baptist College in
Plainview, Texas, are exempt from ad valorem taxes. You state
these houses are rented to married students and faculty mem-
bers.
        Section 2 of Article 8 of the Texas Constitution, in
its pertinent portion, reads es followar
              II     the legislature may, by general
           laws; &pt    from taxation . ,s . all buildings
           uaed exclusively and owned by person8 or asao-
           ciations of person8 for echo01 purposes. . . .'
        Article 7150, Section 1, Vernon's Civil Statutes, in
its pertinent portion, exempts from ad valorem taxes,
              II
               . . . buildings used exclusively and
           owned by persons or association! of per-
           sons for school purposes; . . .
        All of the buildings and all of the land necessarily
uaed In the aonduct of the school are exempt from ad valorem
taxes. Cassiano v. Crsuline Academy, 64 Tex. 673 (1885).
        If the houses are rented for profit to persons who
occupy them principally for the purpose of a residence, then
such houses are not exempt although the rent payments to the
college'may be used by It in the conduct of the school. Red v.
Morris, 72 Tex. 554i 10 S.W. 681 (1889); Red v. Johnson, 53m.
.Z%T7380); Edmonds v. City of San Antonio, Jb S.W. 495 (Civ.
App. 1896, error ref.).
        A house owned by a school is exempt from taxation, even
though a faculty member or student thereof reside therein, if
such residence Is to afford protection, guidance and training
Mr. Steve Hurt, Page 2 (Opinion No. C-l)


to students outside of the classroom, or if such residence is
for the convenience of the college by reason of their residing
at that particular locality with reference to their obligations
to the school, or for some reason with reference to the property
itself which is the concern of the college rather than’of them-
selves and is In fact used exclusively for school Durposea.
                             (8upra);-Red v. Morris (supra);
                             417 (C1v.A p.
                                           lg50) 41$udgment
                             x. 402, 23t S.W.2d       (1950);
                              57 N.Y.S.2d 6 (N.Y.Sup.Ct.
                             torney General of Texas (1947).
        We do not have sufficient facts upon which to apply the
above tests.
        We are enclosing a aopy of Attorney General Opinion V-09
Issued in 1947.

                         SUMMARY
                 Whether houses rented ‘by Wayland Raptist
         College to’its faculty members and married stu-
         dents are exempt from ad valorem taxes Is a
         question to be determined from’all facts incl-
         dent to such tenancy.
                 If the occupancy is primarily for the
         benefit of the college and within scope of the
         cases cited in this opinion the houses are
         exempt.
                               Yours very truly,
                               WAGGONER CARR
                               Attorney General of Texas




                                    As8iStant


WEA:pw




                             -2-
Mr. Steve Hurt, Page 3 (Opinion No.&1)


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
John Reeves
Robert Lewis
Charles Lind
Frank Booth
APPROVED:
Stanton Stone, Executive Assistant
Waggoner Carr, Attorney General




                              -3-